[Cite as Taylor v. Johnson, 2019-Ohio-2132.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 DEEANN TAYLOR                                      :
                                                    :
         Plaintiff-Appellant                        :   Appellate Case No. 28242
                                                    :
 v.                                                 :   Trial Court Case No. 2018-CVF-1014
                                                    :
 JOEL JOHNSON                                       :   (Civil Appeal from Municipal Court)
                                                    :
         Defendant-Appellee                         :
                                                    :

                                               ...........

                                               OPINION

                             Rendered on the 31st day of May, 2019.

                                               ...........

STEVEN D. STRAIN, Atty. Reg. No. 0093884, 1563 East Dorothy Lane, Suite 204,
Kettering, Ohio 45429
       Attorney for Plaintiff-Appellant

JENNIFER BOCK, Atty. Reg. No. 0090153, 3271 Streamview Court, Bellbrook, Ohio
45305
      Attorney for Defendant-Appellee

                                               .............




TUCKER, J.
                                                                                        -2-




      {¶ 1} Plaintiff-appellant, DeeAnn Taylor, filed a complaint asserting that

Defendant-appellee, Joel Johnson, Taylor’s landlord, had improperly failed to refund a

security deposit. Johnson filed an answer and counterclaim. The trial court granted

summary judgment in favor of Johnson regarding the complaint and counterclaim.

Taylor, instead of seeking and posting an adequate supersedeas bond, paid the

judgment. This action has rendered Taylor’s appeal moot. The appeal, accordingly, will

be dismissed.



                                          Facts

      {¶ 2} Taylor and Johnson entered into a one-year residential lease agreement in

July 2013. After the expiration of the one-year lease period, Taylor remained in the rental

home under a month-to-month lease agreement. In April 2018, Johnson gave Taylor

notice that the month-to-month lease agreement was being terminated.           The notice

demanded that Taylor vacate the home by May 27, 2018. Taylor moved as demanded.

      {¶ 3} On July 20, 2018, Taylor filed a pro se complaint against Johnson in the small

claims division of the Montgomery County Municipal Court, Western Division.           The

complaint asserted that she did not receive a full 30 days to move from the home, that

Johnson failed to return the security deposit, and that she was inappropriately assessed

an unspecified amount for damage to the property. Taylor demanded judgment in the

amount of $535. This amount, it seems, represented the then existing security deposit.

      {¶ 4} Johnson filed an answer and counterclaim. The counterclaim asserted that

Taylor was responsible for damages to the home in the amount of $5,249.39. The case
                                                                                        -3-


was transferred from the small claims division to the court’s regular civil docket. Soon

thereafter, Taylor’s counsel filed a notice of appearance.

       {¶ 5} Johnson filed a motion seeking summary judgment. After the issue was fully

briefed, the trial court sustained the motion, granting Johnson judgment in the amount of

$5,085.44. The judgment related to issues raised in Taylor’s complaint and Johnson’s

counterclaim, and it took into account the posted security deposit. This appeal followed.

       {¶ 6} Taylor took no action under Civ.R. 62 to obtain a stay of execution, and

Johnson initiated a wage garnishment proceeding against Taylor. After her wages were

garnished on one occasion, Taylor fully paid the remaining judgment amount. Johnson

then filed a motion to dismiss Taylor’s appeal. We provisionally overruled the motion,

ordered the parties to address the mootness issue in their respective briefs, and stated

the issue would be “decided after a full review of the record.”



                                         Analysis

       {¶ 7} Since the issue is dispositive, we will confine our analysis to the issue of

mootness. Civ.R. 62(B) states the following:

       When an appeal is taken the appellant may obtain a stay of execution of a

       judgment or any proceedings to enforce a judgment by giving an adequate

       supersedeas bond. The bond may be given at or after the time of filing the

       notice of appeal. The stay is effective when the supersedeas bond is

       approved by the court.

Thus, “an appellant is entitled, as a matter of law, to a stay of execution pending appeal,

provided the appellant posts the supersedeas bond in the amount established by the trial
                                                                                              -4-

court.” Lafarciola v. Elbert, 9th Dist. Lorain No. 98CA7134, 1999 WL 1215115, *2, citing

State ex rel. Ocasek v. Riley, 54 Ohio St. 2d 488, 490, 377 N.E.2d 792 (1978); Hagood v.

Gail, 105 Ohio App. 3d 780, 785, 664 N.E.2d 1373 (11th Dist.1995).

       {¶ 8} An appellant’s voluntary payment of a valid judgment renders a pending

appeal moot. Blodgett v. Blodgett, 49 Ohio St. 3d 243, 245, 551 N.E.2d 1249 (1990);

Poppa Builders, Inc. v. Campbell, 118 Ohio App. 3d 251, 692 N.E.2d 647 (2d Dist.1997);

Thompson v. Lester, 10th Dist. Franklin No. 17AP-898, 2018-Ohio-4298. “The rationale

behind this general rule is that a reversal of the trial court’s judgment, after a full voluntary

payment has been made, would not offer any relief to the appellant[.]” Poppa Builders

at 253, citing Kelm v. Hess, 8 Ohio App. 3d 448, 457 N.E.2d 911 (10th Dist.1983).

       {¶ 9} Since there is no dispute concerning the judgment’s validity, the issue is

whether Taylor voluntarily paid the judgment. Taylor asserts the judgment’s satisfaction

was not voluntary because it occurred after “her wages [were] garnished, and even then,

she was only able to pay the judgment by charging it to [a] credit card. This was a

necessary step for [Taylor] as she has limited financial means and simply cannot afford

to have her wages garnished.” The described situation, though sympathetic, does not

support the conclusion that Taylor’s satisfaction of the judgment was involuntary.

       {¶ 10} Collection efforts, an appellant’s financial circumstances, or other economic

considerations do not make an appellant’s full satisfaction of a judgment involuntary.

Blodgett; Poppa Builders at 254; Kelm at paragraph two of the syllabus; Premier Bank &

Trust v. A-2-Z Servs., Inc., 10th Dist. Franklin No. 02AP-226, 2002-Ohio-4897, ¶ 9.

Premier Bank involved a judgment against several individuals including John Wells who

filed an appeal.     Wells did not obtain a stay of execution, which resulted in the
                                                                                        -5-


garnishment of his wages. At this juncture, Wells paid the remaining judgment in full.

In response to the mootness issue, Wells asserted that his satisfaction of the judgment

was not voluntary because a portion of the judgment was paid through execution and that

he paid the remaining judgment “for financial reasons, to avoid further collection actions,

for reasons relating to his credit, to avoid the accrual of further post-judgment interest,

and to avoid the ‘embarrassment’ of wage garnishment.” Premier Bank at ¶ 9. The

court’s response to this argument was:

       * * * [T]hese reasons do not amount to a showing of lack of voluntariness in

       the context of satisfying a judgment. No one enjoys having their wages

       garnished, having more court costs accrue, or having statutory interest of

       ten percent per annum increase the amount owed. Certainly, a desire to

       end the adverse consequences of having a judgment pending is

       understandable.    However, * * * Wells’s payment of the full remaining

       amount owed * * * was a voluntary satisfaction of the judgment.

Id. We similarly conclude that Taylor’s complete satisfaction of the judgment has

rendered her appeal moot, and, as such, subject to dismissal.

       {¶ 11} For the foregoing reasons, Taylor’s appeal is dismissed as moot.



                                     .............


FROELICH, J. and HALL, J., concur.
                         -6-



Copies sent to:

Steven D. Strain
Jennifer Bock
Hon. James D. Piergies